Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0014] reads “body that moves in any of the forward direction and the reward direction”. Word rewards appears to be a typographical error of intended word “rearward”. Error is noticed in following paragraphs as well: [0015], [0016], [0035], [0038], [0039], [0056], [0064], and [0071].   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b). 
Claim 1 is rejected as it recites “one or more cameras disposed on at least one of both lateral sides of the body and including a lens that slidably moves”. It is unclear that which camera has a lens. Does each camera have a lens that slidably moves, or only one camera among more cameras have a lens that slidably moves?

Claims 2-8 are rejected under 35 U.S.C. 112(b) as dependent on rejected claim.

Claim 9 recites “one or more rotational cameras stacked on an upper surface of the body and including a rotational lens”. It is unclear that which camera has a rotational lens. Does each rotational camera include a rotational lens, or one camera among more cameras include a rotational lens”. 

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) as dependent on rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US Publication No. 20190369241).

For claim 9, Chen teaches: A robot ([0001], disclosing an autonomous vehicle, i.e. robot), comprising: 

a body configured to move in any one of a forward direction and a rearward direction ([0048], disclosing vehicle driving in forward direction. [0027], disclosing vehicle can drive in reverse direction); 

one or more rotational cameras stacked on an upper surface of the body and including a rotational lens ([0029] and figure 1, disclosing a tracking camera system 108 on upper surface of the body. [0011], disclosing camera system can continuously rotate. As the camera rotates, its lens also rotates); 

and an inertial measurement unit (IMW) sensor configured to measure information value concerning movement of the moving body ([0010], disclosing vehicle operation data comprises at least a speed and a direction of the autonomous vehicle. Therefore the vehicle has a sensor configured to measure information concerning movement of vehicle), 

wherein direction of rotation of the lens of each of the one or more rotational cameras is controlled based on the measured information value concerning movement of the body ([0011], disclosing tracking camera system rotated to account for vehicle direction and speed, therefore the rotation direction of lens of camera is controlled based on movement information of the body).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241).

For claim 1, Chen teaches: A robot ([0001], disclosing an autonomous vehicle, i.e. robot), comprising: 
a body configured to move in any one of a forward direction and a rearward direction ([0048], disclosing vehicle driving in forward direction. [0027], disclosing vehicle can drive in reverse direction)
one or more cameras disposed on the body ([0029] and figure 1, disclosing a tracking camera system 108) and including a lens that slidably moves ([0011], disclosing a tracking camera system that rotates, therefore lens of the camera slidably moves); and 

an inertial measurement unit (FIU) sensor configured to measure information value concerning movement of the body ([0010], disclosing vehicle operation data comprising speed and direction of vehicle i.e. value concerning movement of the body; see also [0025], [0045]), 

wherein sliding movement of the lens is controlled based on the measured information value concerning movement of the body ([0011], disclosing tracking camera system rotated to account for vehicle direction and speed, therefore the sliding movement of lens of camera is controlled based on movement information of the body; see also [0025], [0045])

Chen does not explicitly disclose the tracking camera is disposed on sides of the body. It is disposed on top-center of the body as shown in figure 1. However, Chen does disclose general purpose camera’s on the lateral sides of the vehicle (item 106)

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to dispose the camera on side of body as rearrangement of part to address aesthetic requirement of the body (see MPEP 2144.04 Rearrangement of Parts). In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Chen such that the general purpose cameras were replaced with a tracking camera. Such a modification would provide additional means to track an object as well as provide the ability to track additional objects thereby improving the situational awareness of the vehicle. 

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241) in view of Sato (US Patent No. 6992700) and Cho (US Publication No. 20120212623).

For claim 2, modified Chen teaches: The robot of claim 1, 

Modified Chen teaches of sliding camera based on vehicle direction and motion value ([0011], disclosing tracking camera system rotated to account for vehicle direction and speed, when camera is rotated its lens also rotates i.e. slidably move. [0038] and figure 2B, disclosing camera to rotate in an azimuth direction) therefore the sliding movement of lens of camera is controlled based on movement information of the body). Furthermore Chen teaches that objective of camera tracking system adjustment i.e. movement is to keep an object in view of the system ([0025], disclosing tracking camera system actuates, based on the coordinate data, to a position such that the object is in view of the tracking camera system. Vehicle operation data of the autonomous vehicle can be received. The position of the tracking camera system can be adjusted, based on the vehicle operation data, such that the object remains in view of the tracking camera system while the autonomous vehicle is in motion). Therefore when an object is stationary with respect to vehicle, camera tracking system has to rotate from forward facing to rear facing to keep the object in view and vice versa. Furthermore acceleration is rate of change of speed and tracking system rotates with respect to speed.

However Chen does not explicitly disclose rotation of camera to be based on acceleration rather than speed. Additionally, Chen does not recite a threshold value for acceleration and does not explicitly teach moving camera in direction that is opposite to motion direction of vehicle.

Therefore, Chen does not explicitly disclose: wherein the information value concerning movement includes “acceleration value, when acceleration value of the body moving in the one direction is greater than or equal to a preset threshold value, the lens is configured to slidably move in a direction opposite to the one direction”.

Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is moved).

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Chen to move camera lens in direction opposite to the motion direction of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.

For claim 3, Chen modified through Sato and Cho teaches: The robot of claim 2, 
Modified Chen further teaches: wherein acceleration value of the body is proportional to distance value of sliding movement of the lens (As explained in claim2, modified Chen will compensate acceleration of body by moving camera lens, compensation will only be fully effective when movement distance of camera lens is proportional to acceleration value).

For claim 10, Chen teaches: The robot of claim 9, 

Chen further teaches: wherein the one or more cameras include a first rotational camera configured to acquire images from side of the body ([0048], and figure 4, disclosing rotational camera to acquire images from side of the body. Under BRI only one camera is required), and a second rotational camera configured to acquire images from the left side of the body, 

Examiner acknowledges that camera in Chen’s art captures images from both left and right ride of body. 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to dedicate a camera to acquire image from one side of body. Furthermore dedicating one camera for each side increases efficiency of tracking system as objects from both sides can be tracked simultaneously with multiple cameras. 

Chen does not disclose: when information value concerning movement of the body moving in the one direction is greater than or equal to a preset threshold value, each of the lenses of the first rotational camera and the second rotational camera is controlled to rotate in a direction opposite to the one direction.

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.

Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is rotated).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to rotate camera lens in direction opposite to the motion direction of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

For claim 11, Chen modified through Cho and Sato teaches: The robot of claim 10, 

Modified Chen further teaches: wherein acceleration value of the body is proportional to angle value of rotations of the lens (as explained in claim 10, modified Chen rotates lens to compensate for motion of body based on acceleration value. Angle of rotation value has to be proportional to acceleration value of body to achieve proper compensation).

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241) in view of Takao (JP Publication No 2008162308).

For claim 4, Modified Chen teaches: The robot of claim 1, 

Modified Chen does not teach: wherein each of the one or more cameras further “includes a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit”.

Takao teaches: a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit ([0008], disclosing imaging device for a vehicle according to the present invention includes an imaging camera and a moving unit that moves the imaging camera along a roof rail of the vehicle. Roof rail is a sliding guide and as the camera moves along the rail, the lens also moves along it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to use rails as sliding guide unit as taught by Takao to increase view range of camera. Thereby improving tracking capability.

For claim 7, Chen modified through Takao teaches. The robot of claim 4, 

Modified Chen further teaches: wherein each of the one or more cameras further includes a motor for moving the lens, and a connection portion configured to deliver power generated by the motor to the lens, wherein operation of the motor is controlled based on the measured information value concerning movement of the body ([0033], disclosing various types of motors that are capable of generating motion for lens such as direct current motors, brushless direct current motors, switch reluctance motors, inductor motors, alternate current motors, synchronous motors, servo motors, or stepper motors, for example. All the motors mentioned require power to function therefore a motor will have a connection portion, as motor has to move lens to a particular position and particular direction to compensate for motion of body, it will be operated based on measured value concerning movement of the body: See also claims 1 and 3 for moving lens according to measured movement of the body).

For claim 8, Chen modified through Takao teaches: The robot of claim 4, 

wherein each of the one or more cameras further includes a tracking sensor configured to track positions of the lens inside the sliding guide unit ([0025], disclosing tracking camera system actuates, based on the coordinate data, to a position such that the object is in view of the tracking camera system. As camera system is moved to a particular position, position of lens inside the sliding guide unit is tracked) an image acquired by the lens and an extrinsic parameter calculated based on positions of the lens are matched and stored ([0003-0005], disclosing position and focus of tracking system is adjusted to keep object in focus and an image of object is captured. Image is analyzed and a confidence score associated with object is determined. [0049], disclosing camera tracking system acquires image of a tree and identifies it with a confidence score. Vehicle utilizes this information to navigate around the environment in anticipation of tree. Therefore image based on lens position is stored for analysis, a confidence score given to an object and identifying the type of object is extrinsic parameter. Furthermore as vehicle navigates the environment based on object identified and confidence score, confidence score is saved for vehicle to utilize).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241) in view of Sato (US Patent No. 6992700), Cho (US Publication No. 20120212623) and Takao (JP Publication No 2008162308).

For claim 5, Chen modified through Takao teaches: The robot of claim 4, 

wherein the lens is positioned at a preset initial position in the sliding guide unit ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202).

Modified Chen does not teach: when information value concerning movement of the body exceed a preset threshold value, the lens is configured to slidably move in a direction opposite to the one direction in the initial position.

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.

Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is moved).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to move camera lens in direction opposite to the motion direction of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

For claim 6, Chen modified through Sato, Cho and Takao teaches: The robot of claim 5, 

Modified Chen further teaches: wherein after a sliding movement of the lens, information value concerning movement of the body is included in a preset section of normal states, the lens is configured to return to the initial position ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202. As explained in claim 5, modified Chen moves the lens when body acceleration exceeds a threshold, therefore when acceleration returns to a value below threshold, the lens will return to its initial position i.e. default position: See also claim 5 for modification of moving lens based on a threshold criteria)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Marutani (US Publication No.  20190227566) in view of Chen (US Publication No. 20190369241).

For claim 12, Marutani teaches: A method of acquiring an image for recognizing positions of a robot ([0040], disclosing self-position estimation using SLAM by extracting feature points from image data captured by cameras), comprising: 

Marutani does not teach: measuring information value concerning movement of a robot moving in any one of a forward direction and a rearward direction by an IIMU sensor; or
 sliding a lens of each of one or more cameras disposed on at least one of both lateral sides of the robot based on the measured information value concerning movement by a processing unit.

Chen teaches: sliding a lens of each of one or more cameras disposed on the robot based on the measured information value concerning movement by a processing unit ([0029] and figure 1, disclosing a tracking camera system 108. [0011], disclosing a tracking camera system that rotates, therefore lens of the camera slides with it. And tracking camera system rotates to account for vehicle direction and speed, therefore the sliding movement of lens of camera is controlled based on movement information of the body).
Additionally, Chen discloses  a camera is disposed on top-center of the body as well as on the sides of the body (figure 1)

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Marutani to dispose a camera on side of body as rearrangement of part to address aesthetic requirement of the body (see MPEP 2144.04 Rearrangement of Parts). In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Marutani such that cameras were placed on the sides of the vehicle. Such a modification would provide additional means to track an object as well as provide the ability to track additional objects thereby improving the situational awareness of the vehicle. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Marutani (US Publication No.  20190227566) in view of Chen (US Publication No. 20190369241), Sato (US Patent No. 6992700), Cho (US Publication No. 20120212623).

For claim 13, Marutani modified through Chen teaches: The method of claim 12, 

Modified Marutani does not disclose: wherein the information value concerning movement includes “acceleration value”, 

the step of sliding the lens slides the lens in a direction opposite to the one direction, when the acceleration value of the body moving in the one direction is greater than or equal to a preset threshold value.

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Marutani to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.


Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is moved).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Marutani to move camera lens in direction opposite to the motion direction of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669